Order filed January 22, 2021




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-20-00729-CV
                                     ____________

                        IN THE MATTER OF J.A.A., JR.


                    On Appeal from County Court at Law #4
                            Fort Bend County, Texas
                     Trial Court Cause No. 20-CJV-023528

                                       ORDER

      This is an accelerated appeal from an order entered under section 54.02 of the
Texas Family Code respecting transfer of the child for prosecution as an adult.
Appellant’s brief was due January 21, 2021. No brief has been filed.

      Appeals in juvenile certification cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
This accelerated schedule requires greater compliance with briefing deadlines.

      Therefore we order appellant’s appointed counsel, Elan Levy, to file
appellant’s brief no later than February 1, 2021. If the brief is not filed by that date,
counsel may be required to show cause why she should not be held in contempt of
court. In addition, the court may require appointment of new counsel due to the
failure to timely file appellant’s brief.

                                     PER CURIAM

Panel consists of Chief Justice Christopher and Justices Spain and Wilson.




                                            2